         Case 2:20-cr-00059-APG-DJA Document 23 Filed 01/06/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Robert Guy Russell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:20-cr-00059-APG-DJA
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                          SENTENCING
            v.
                                                            (First Request)
13
     ROBERT GUY RUSSELL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Simon F. Kung, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for Robert Guy Russell, that the
20
     Sentencing Hearing currently scheduled on February 16, 2021 at 9:30 am, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
22
             This Stipulation is entered into for the following reasons:
23
            1.      The defendant is attempting to gather documents for probation, including but
24
                    not limited to medical records, to assist in its preparation of the presentence
25
                    investigation report. The holidays and the impact of COVID-19 have slowed
26
                    the process of obtaining the records.
       Case 2:20-cr-00059-APG-DJA Document 23 Filed 01/06/21 Page 2 of 3




 1         2.     Counsel for the defendant needs additional time to conduct investigation in this
 2                case which is relevant to the sentencing and disposition.
 3         3.     Defendant is not incarcerated and does not object to a continuance.
 4         4.     The parties agree to the continuance.
 5
 6         This is the first request for continuance filed herein.
 7         DATED this 4th day of January 2021.
 8
 9   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
10
11
     By /s/ Brian Pugh                                By /s/ Simon F. Kung
12                                                    SIMON F. KUNG
     BRIAN PUGH
     Assistant Federal Public Defender                Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
         Case 2:20-cr-00059-APG-DJA Document 23 Filed 01/06/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00059-APG-DJA
 4
                   Plaintiff,                             ORDER
 5
            v.
 6
     ROBERT GUY RUSSELL,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   February 16, 2021 at the hour of 9:30 a.m., be vacated and continued to June 1, 2021 at the

13   hour of 10:30 a.m. in Courtroom 6C.

14          DATED this 6th day of January 2021.

15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
